ORDER

The petitioners appeal a decision and order of the Benefits Review Board affirming an award of survivor benefits to the respondent, Jean Shumaker. They now move to remand this case to the Board for application of the standards recently set forth by this court in Eastover Mining Co. v. Williams, 338 F.3d 501 (6th Cir.2003), for evaluating the opinions of treating physicians in black lung litigation. See also Peabody Coal Co. v. Odom, 342 F.3d 486, 492 (6th Cir.2003). The petitioners state that they are “not asking the Court to vacate the award to Jean, which may remain in effect, but only to return the case to the Board for appropriate handling. ...” The respondents have not opposed the motion. In view of these circumstances, we conclude that a remand is warranted.
The petitioners’ motion to remand this case to the Board for further consideration is GRANTED.